By the Court.—

Jenkins, J.,
delivering the opinion.
Plaintiffs in error having filed a bill to have a deed or bill of sale reformed, by correcting an error prejudicial to the rights of themselves and several others, (the brothers and sisters of one of the complainants,) subsequently filed an amendment to the original bill, charging fraud and collusion between the defendant and the brothers and sisters of .said complainants, and praying that the latter be made parties defendant, and that the Court will decree, not only a reformation of the instrument, but a distribution of the property thereby conveyed then in the possession of the original defendant, among the complainants and the defendants noAV sought to be made parties. To this amendment defendants demurred, and the demurrer having been sustained, plaintiffs except. The question has been argued on both sides Avith reference to the neAv allegations and additional prayers for relief made in the amended bill. But in our view, if the original bill had for its single object the reformation of the instrument, in a matter seriously affecting the rights of the complainants and *345several others similarly situated, those others were necessary parties, and if not made parties originally, should be after-wards brought in. The rule is, that all persons having a legal or equitable interest in the subject matter of .the suit, must be made parties. And if those having an interest identical with the complainants refuse to join, they must be made defendants. Courts of equity will entertain bills of equity against defendants, having directly opposite interests. 2d Story’s Equity, 15-26. It is manifest that the parties now sought to be brought in are directly and materially interested in the subject matter of the suit. Ho court of equity should undertake to reform a written instrument conveying title to property, in an essential matter, without having before it all the parties to be affected by the proposed reformation.
Believing, therefore, that the defendants now sought to be made parties should be brought in, to cure a defect in the original bill, if for no other reason, we think the Court erred in sustaining the demurrer.
Let the judgment be reversed.